     Case 2:20-cv-00749-DLR Document 1 Filed 04/17/20 Page 1 of 16




                       UNITED STATES DISTRICT COURT
                           DISTRICT OF ARIZONA

DENISE CECHINI, individually and
on behalf of all others similarly
situated,

       Plaintiff,

v.                                                CASE NO.:

DOLLARDAYS INTERNATIONAL, INC.
     Defendant.
                            /

                           CLASS ACTION COMPLAINT

       1.     Named Plaintiff Denise Cechini (“Plaintiff”), files this Class Action

Complaint alleging DollarDays International, Inc. (“DollarDays”) violated the Employee

Retirement Income Security Act of 1974 (“ERISA”), as amended by the Consolidated

Omnibus Budget Reconciliation Act of 1985 (“COBRA”), by failing to provide him with a

COBRA notice that complies with the law.

       2.     Despite having access to the Department of Labor’s Model COBRA form,

DollarDays chose not to use the model form— presumably to save DollarDays money

because COBRA coverage is inherently expensive for employers. A copy of the Model

Form is attached as Exhibit A.

       3.     In fact, according to one Congressional research service study, “…[The]

average claim costs for COBRA beneficiaries exceeded the average claim for an active

employee by 53%. The average annual health insurance cost per active employee was

$7,190, and the COBRA cost was $10,988.14. The Spencer & Associates analysts contend




                                           1
      Case 2:20-cv-00749-DLR Document 1 Filed 04/17/20 Page 2 of 16




that this indicates that the COBRA population is sicker than active-covered employees and

that the 2% administrative fee allowed in the law is insufficient to offset the difference in

actual claims costs.” Health Insurance Continuation Coverage Under COBRA,

Congressional Research Service, Janet Kinzer, July 11, 2013.

        4.     The failure to provide a timely COBRA notice misled Plaintiff and caused

Plaintiff economic injuries in the form of lost health insurance and unpaid medical bills, as

well as informational injuries.

        5.     DollarDays, the plan sponsor and plan administrator of the DollarDays Plan

(the “Plan”), has repeatedly violated ERISA by failing to provide participants and

beneficiaries in the Plan with adequate notice, as prescribed by COBRA, of their right to

continue their health coverage upon the occurrence of a “qualifying event” as defined by

the statute.

        6.     Simply put, Defendant failure to provide a timely COBRA notice violates

the law. Rather than including all information required by law in a single notice “written

in a manner calculated to be understood by the average plan participant,” Defendant failed

to provide any COBRA notification to allow Plaintiff to make an informed decision about

her healthcare options for her and her family.

        7.     To explain, Defendant, only after being notified in writing of its complete

failure to send a timely Cobra notice by Plaintiff’s counsel, purported to send a Cobra

Notice ten months after Plaintiff’s qualifying event. Moreover, the purported Cobra

Notice, dated April 8, 2020, attached as Exhibit B, violates 29 C.F.R. § 2590.606-4(b)(4)(v)

because the notice itself never actually explains how to enroll in COBRA given the fact

that the last date of coverage was June

                                             22
      Case 2:20-cv-00749-DLR Document 1 Filed 04/17/20 Page 3 of 16




       8.      Instead, Defendant’s COBRA enrollment notice merely directs plan

participants to a refer to a third party form which Plaintiff never received. The COBRA

notice contains no instructions on how to actually enroll if one calls the phone number.

       9.      Additionally, Defendant’s COBRA enrollment notice violates 29 C.F.R. §

2590.606–4(b)(4)(xii) because the COBRA notice itself fails to include an address

indicating where COBRA payments should be mailed. It also violates 29 C.F.R. §

2590.606-4(b)(4)(i) because the COBRA enrollment notice fails to identify the plan

administrator. And, Defendant’s COBRA enrollment notice violates 29 C.F.R. §

2590.606–4(b)(4)(xii) because it fails to include information on how COBRA coverage

can be lost prematurely, including, for example, because of late payments. Furthermore,

the COBRA enrollment notice violates 29 C.F.R. § 2590.606-4(b)(4)(vi) because it fails

to provide all required explanatory information.

       10.     Because Defendant’s COBRA enrollment notice omits the above critical

pieces of information, it collectively violates 29 C.F.R. § 2590.606–4(b)(4), which requires

the plan administrator of a group-health plan to provide a COBRA notice “written in a

manner calculated to be understood by the average plan participant.” Without information

on how to elect COBRA, or where to send payments, or who is the Plan Administrator, or

what happens if timely payments are not made, Defendant’s COBRA enrollment notice

simply is not written in a manner calculated to be understood by the average plan

participant.

       11.     As a result of these violations, which threaten Class Members’ ability to

maintain their health coverage, Plaintiff seeks statutory penalties, injunctive relief,

attorneys’ fees, costs and expenses, and other appropriate relief as set forth herein and


                                            22
       Case 2:20-cv-00749-DLR Document 1 Filed 04/17/20 Page 4 of 16




 provided by law.

                       JURISDICTION, VENUE, AND PARTIES

          12.   This Court has jurisdiction over this action pursuant to 29 U.S.C. § 1132(e)

 and (f), and also pursuant to 28 U.S.C. §§ 1331 and 1355.

          13.   Venue is proper in this District pursuant to 29 U.S.C. § 1132(e)(2).

Additionally, ERISA § 502(e)(2) provides that venue is proper “where the plan is

administered, where the breach took place, or where a defendant resides or may be found.”

29 U.S.C. § 1132(e)(2). Because the breach at issue took place in this District, venue is also

proper.

          14.   Plaintiff is a former employee of Defendant and was covered based on his

 health plan through Defendant. Plaintiff was thus a participant/beneficiary in the Plan

 before his termination on September 20, 2017 which constituted a qualifying event within

 the meaning of 29 U.S.C. § 1163(2), rendering him a qualified beneficiary of the Plan

 pursuant to 29 U.S.C. § 1167(3). Importantly, Daniel Pruitt was not terminated for gross

 misconduct.

          15.   Defendant is a corporation with its headquarters in Delaware but is registered

 to do business in the State of Illinois. Defendant employed more than 20 employees who

 were members of the Plan in each year from 2011 to 2017. Defendant is the Plan sponsor

 within the meaning of 29 U.S.C. §1002(16)(B), and the administrator of the Plan within

 the meaning of 29 U.S.C. § 1002(16)(A). The Plan provides medical benefits to employees

 and their beneficiaries, and is an employee welfare benefit plan within the meaning of

 29 U.S.C. § 1002(1) and a group health plan within the meaning of 29 U.S.C. § 1167(1).

                                 FACTUAL ALLEGATIONS

                                             22
      Case 2:20-cv-00749-DLR Document 1 Filed 04/17/20 Page 5 of 16




             COBRA Notice Requirements

       16.      The COBRA amendments to ERISA included certain provisions relating to

continuation of health coverage upon termination of employment or another “qualifying

event” as defined by the statute.

       17.      Among other things, COBRA requires the plan sponsor of each group health

plan normally employing more than 20 employees on a typical business day during the

preceding year to provide “each qualified beneficiary who would lose coverage under the

plan as a result of a qualifying event … to elect, within the election period, continuation

coverage under the plan.” 29 U.S.C. § 1161. (Emphasis added).

       18.      Notice is of enormous importance. The COBRA notification requirement

exists because employees are not expected to know instinctively of their right to continue

their healthcare coverage.

       19.      Moreover, existing case law makes it ostensibly clear that notice is not only

required to be delivered to covered employees but to qualifying beneficiaries, as well.

       20.      COBRA further requires the administrator of such a group health plan to

provide notice to any qualified beneficiary of their continuation of coverage rights under

COBRA upon the occurrence of a qualifying event. 29 U.S.C. § 1166(a)(4). This notice

must be “[i]n accordance with the regulations prescribed by the Secretary” of Labor. 29

U.S.C. § 1166(a).

       21.      The relevant regulations prescribed by the Secretary of Labor concerning

notice of continuation of coverage rights are set forth in 29 C.F.R. § 2590.606-4 as follows:

             (4) The notice required by this paragraph (b) shall be written in a
             manner calculated to be understood by the average plan participant
             and shall contain the following information:
                    (i) The name of the plan under which continuation coverage
                                             22
Case 2:20-cv-00749-DLR Document 1 Filed 04/17/20 Page 6 of 16




          is available; and the name, address and telephone number of
          the party responsible under the plan for the administration
          of continuation coverage benefits;

          (ii) Identification of the qualifying event;

          (iii) Identification, by status or name, of the qualified
          beneficiaries who are recognized by the plan as being
          entitled to elect continuation coverage with respect to the
          qualifying event, and the date on which coverage under the
          plan will terminate (or has terminated) unless continuation
          coverage is elected;

          (iv) A statement that each individual who is a qualified
          beneficiary with respect to the qualifying event has an
          independent right to elect continuation coverage, that a
          covered employee or a qualified beneficiary who is the
          spouse of the covered employee (or was the spouse of the
          covered employee on the day before the qualifying event
          occurred) may elect continuation coverage on behalf of all
          other qualified beneficiaries with respect to the qualifying
          event, and that a parent or legal guardian may elect
          continuation coverage on behalf of a minor child;

          (v) An explanation of the plan's procedures for electing
          continuation coverage, including an explanation of the time
          period during which the election must be made, and the date
          by which the election must be made;

          (vi) An explanation of the consequences of failing to elect
          or waiving continuation coverage, including an explanation
          that a qualified beneficiary's decision whether to elect
          continuation coverage will affect the future rights of
          qualified beneficiaries to portability of group health
          coverage, guaranteed access to individual health coverage,
          and special enrollment under part 7 of title I of the Act, with
          a reference to where a qualified beneficiary may obtain
          additional information about such rights; and a description
          of the plan's procedures for revoking a waiver of the right to
          continuation coverage before the date by which the election
          must be made;

          (vii) A description of the continuation coverage that will be
          made available under the plan, if elected, including the date
          on which such coverage will commence, either by providing
          a description of the coverage or by reference to the plan's

                                    22
Case 2:20-cv-00749-DLR Document 1 Filed 04/17/20 Page 7 of 16




          summary plan description;

          (viii) An explanation of the maximum period for which
          continuation coverage will be available under the plan, if
          elected; an explanation of the continuation coverage
          termination date; and an explanation of any events that
          might cause continuation coverage to be terminated earlier
          than the end of the maximum period;

          (ix) A description of the circumstances (if any) under which
          the maximum period of continuation coverage may be
          extended due either to the occurrence of a second qualifying
          event or a determination by the Social Security
          Administration, under title II or XVI of the Social Security
          Act (42 U.S.C. 401 et seq. or 1381 et seq.) (SSA), that the
          qualified beneficiary is disabled, and the length of any such
          extension;

          (x) In the case of a notice that offers continuation coverage
          with a maximum duration of less than 36 months, a
          description of the plan's requirements regarding the
          responsibility of qualified beneficiaries to provide notice of
          a second qualifying event and notice of a disability
          determination under the SSA, along with a description of the
          plan's procedures for providing such notices, including the
          times within which such notices must be provided and the
          consequences of failing to provide such notices. The notice
          shall also explain the responsibility of qualified
          beneficiaries to provide notice that a disabled qualified
          beneficiary has subsequently been determined to no longer
          be disabled;

          (xi) A description of the amount, if any, that each qualified
          beneficiary will be required to pay for continuation
          coverage;

          (xii) A description of the due dates for payments, the
          qualified beneficiaries' right to pay on a monthly basis, the
          grace periods for payment, the address to which payments
          should be sent, and the consequences of delayed payment
          and non-payment;

          (xiii) An explanation of the importance of keeping the
          administrator informed of the current addresses of all
          participants or beneficiaries under the plan who are or may
          become qualified beneficiaries; and

                                   22
      Case 2:20-cv-00749-DLR Document 1 Filed 04/17/20 Page 8 of 16




                   (xiv) A statement that the notice does not fully describe
                   continuation coverage or other rights under the plan, and
                   that more complete information regarding such rights is
                   available in the plan's summary plan description or from the
                   plan administrator.

       22.     To facilitate compliance with these notice obligations, the United States

Department of Labor (“DOL”) has issued a Model COBRA Continuation Coverage

Election Notice (“Model Notice”), which is included in the Appendix to 29 C.F.R. §

2590.606-4. It is attached hereto as Exhibit A. The DOL website states that the DOL

“will consider use of the model election notice, appropriately completed, good faith

compliance with the election notice content requirements of COBRA.”

        23.    In the event that a plan administrator declines to use the Model Notice

and fails to meet the notice requirements of 29 U.S.C. § 1166 and 29 C.F.R. §

2590.606-4, the administrator is subject to statutory penalties of up to $110 per

participant or beneficiary per day from the date of such failure. 29 U.S.C. § 1132(c)(1).

In addition, the Court may order such other relief as it deems proper, including but not

limited to injunctive relief pursuant to 29 U.S.C. § 1132(a)(3) and payment of

attorneys’ fees and expenses pursuant to 29 U.S.C. § 1132(g)(1). Such is the case here.

Defendant failed to use the Model Notice and failed to meet the notice requirements of

29 U.S.C. § 1166 and 29 C.F.R. § 2590.606-4, as set forth below.

    Defendant’s Notice Is Inadequate and Fails to Comply with COBRA

       24.     Defendant partially adhered to the Model Notice provided by the Secretary

of Labor, but only to the extent that served Defendant’s best interests, as critical parts are

omitted or altered in violation of 29 C.F.R. § 2590.606-4. Defendant authored and

disseminated a notice deviating from the model form in violation of COBRA's

                                             22
      Case 2:20-cv-00749-DLR Document 1 Filed 04/17/20 Page 9 of 16




requirements which failed to provide Plaintiff notice of all required coverage information,

as explained further below. A copy of Defendant’s first notice is attached hereto as Exhibit

B. Among other things:

       a.      Exhibit B, violates 29 C.F.R. § 2590.606-4(b)(4)(v) because the
               notice itself never actually explains how to enroll in COBRA,
               nor does it bother including a physical election form (both of
               which the model Department of Labor form includes);

       b.      Exhibit B, violates 29 C.F.R. § 2590.606-4(b)(4)(xi) because the
               notice fails to provide the amount that each qualified beneficiary
               will be required to pay for continuation coverage;

       c.      Exhibit B violates 29 C.F.R. § 2590.606-4(b)(4)(xii) because it
               fails to provide what consequences, if any, would result from a
               delayed payment or the address to which payments should be
               sent;

       d.      Exhibit B violates 29 C.F.R. § 2590.606-4(b)(4)(iii) because it
               fails to provide a description by status or name of the qualified
               beneficiaries who are recognized by the plan as being entitled to
               elect continuation coverage;
       e.      Exhibit B violates 29 C.F.R. § 2590.606-4(b)(4)(i) because it fails
               to provide the name, address and telephone number of the party
               responsible under the plan for administration of continuation
               coverage benefits, including as to both the Plan Administrator
               and COBRA Administrator;

       f.      Exhibit B violates 29 C.F.R. § 2590.606-4(b)(4)(vi) because it
               fails to provide all required explanatory information. There is
               no explanation that a qualified beneficiary’s decision whether to
               elect continuation coverage will affect the future rights of
               qualified beneficiaries to portability of group health coverage,
               guaranteed access to individual health coverage, and special
               enrollment under part 7 of title I of the Act; and, finally,

       g.      Exhibit B violates 29 C.F.R. § 2590.606-4(b)(4) because
               Defendant has failed to provide a notice written in a manner
               calculated to be understood by the average plan participant.

       25.     Defendant’s COBRA notice confused Plaintiff and resulted in his

inability to make an informed decision as to electing COBRA continuation coverage.

                                            22
     Case 2:20-cv-00749-DLR Document 1 Filed 04/17/20 Page 10 of 16




In fact, Plaintiff was unable to elect COBRA because of the confusing and incomplete

COBRA notice. For example, the COBRA’s notice omission of a payment address left

him without information on where to mail payment if elected.

       26.     As a result, Plaintiff could not make an informed decision about his

health insurance and lost health coverage.

               Plaintiff’s First Concrete Injury: Informational Injury

       27.     Furthermore, Defendant’s deficient COBRA notice caused Plaintiff an

informational injury when Defendant failed to provide him with information to which

he was entitled to by statute, namely a compliant COBRA election notice containing

all information required by 29 C.F.R. § 2590.606-4(b)(4) and 29 U.S.C. § 1166(a).

Through ERISA and then COBRA, Congress created a right—the right to receive the

required COBRA election notice—and an injury—not receiving a proper election

notice with information required by 29 C.F.R. § 2590.606-4(b)(4) and 29 U.S.C. §

1166(a). Defendant injured Plaintiff and the class members he seeks to represent by

failing to provide all information in its notice required by COBRA.

              Plaintiff’s Second Concrete Injury: Loss of Insurance Coverage

       28.     Besides the informational injury suffered, Plaintiff also suffered a

tangible injury in the form of economic loss, specifically the loss of insurance coverage

and incurred medical bills, due to Defendant’s deficient COBRA election notice.

Besides a paycheck, insurance is one of the most valuable things employees get in

exchange for working for an employer like Defendant. Insurance coverage has a

monetary value, the loss of which is a tangible and an economic injury.

                               Plaintiff Dau Pham


                                             22
     Case 2:20-cv-00749-DLR Document 1 Filed 04/17/20 Page 11 of 16




       29.      Plaintiff Dau Pham is former employee of Defendant and was a

participant in Defendant’s health plan.

       30.      Plaintiff’s employment was terminated on September 20, 2017.

Importantly, he was not terminated for gross misconduct.

       31.      Following this qualifying event, Defendant mailed Plaintiff the deficient

COBRA enrollment notice.

       32.      Defendant cannot cure its first form’s deficiencies with a “follow up” form.

Contrary to Defendant’s multi-form system, the applicable regulation mandates use of a

single “notice” rather than the dual “notices” Defendant uses. See 29 C.F.R. § 2590.606-

4(b)(4)(1) (“The administrator shall furnish to each qualified beneficiary, not later than 14

days after receipt of the notice of qualifying event, a notice meeting the requirements of

paragraph (b)(4) of this section.) (Emphasis added).

       33.      The deficient COBRA notice that Plaintiff received was violative of

COBRA’s mandates for the reasons set forth above.

       34.      Defendant has in place no administrative remedies Plaintiff were required

to exhaust prior to bringing suit.

       35.      Additionally, because no such administrative remedies exist, any attempt to

exhaust the same would have been futile.

                                     CLASS ACTION ALLEGATIONS

       40.      Plaintiff brings this action as a class action pursuant to the Federal

                Rules of Civil Procedure on behalf of the following persons:

             All participants and beneficiaries in the Defendant’s Plan who
             were sent a COBRA notice by Defendant during the applicable
             statute of limitations period as a result of a qualifying event, as
             determined by Defendant’s records, and did not elect
                                              22
     Case 2:20-cv-00749-DLR Document 1 Filed 04/17/20 Page 12 of 16




             continuation coverage.

       41.      No administrative remedies exist as a prerequisite to Plaintiff’s claims on

behalf of the Putative Class. As such, any efforts related to exhausting such non-existent

remedies would be futile.

       42.      Numerosity: The Class is so numerous that joinder of all Class members is

impracticable. On information and belief thousands of individuals satisfy the definition

of the Class.

       43.      Typicality: Plaintiff’s claims are typical of the Class. The COBRA notice

that Defendant sent to Plaintiff was a form notice that was uniformly provided to all Class

members. As such, the COBRA notice that Plaintiff received were typical of the COBRA

notices that other Class Members received and suffered from the same deficiencies.

       44.      Adequacy: Plaintiff will fairly and adequately protect the interests of

the Class members, he has no interests antagonistic to the class, and has retained counsel

experienced in complex class action litigation.

       45.      Commonality: Common questions of law and fact exist as to all members

of the Class and predominate over any questions solely affecting individual members of the

Class, including but not limited to:

             a. Whether the Plan is a group health plan within the meaning of 29

                U.S.C. § 1167(1).

             b. Whether     Defendant’s   COBRA      notice   complied    with   the

                requirements of 29 U.S.C. § 1166(a) and 29 C.F.R. § 2590.606-4;

             c. Whether statutory penalties should be imposed against Defendant

                under 29 U.S.C. § 1132(c)(1) for failing to comply with COBRA

                                            22
     Case 2:20-cv-00749-DLR Document 1 Filed 04/17/20 Page 13 of 16




                notice requirements, and if so, in what amount;

             d. The appropriateness and proper form of any injunctive relief or other

                equitable relief pursuant to 29 U.S.C. § 1132(a)(3); and

             e. Whether (and the extent to which) other relief should be granted based

                on Defendant’s failure to comply with COBRA notice requirements.

       46.      Class Members do not have an interest in pursuing separate individual

actions against Defendant, as the amount of each Class Member’s individual claims is

relatively small compared to the expense and burden of individual prosecution. Class

certification also will obviate the need for unduly duplicative litigation that might result

in inconsistent judgments concerning Defendant’s practices and the adequacy of its

COBRA notice. Moreover, management of this action as a class action will not present

any likely difficulties. In the interests of justice and judicial efficiency, it would be

desirable to concentrate the litigation of all Class Members’ claims in a single action.

       47.      Plaintiff intends to send notice to all Class Members to the extent

required the Federal Rules of Civil Procedure. The names and addresses of the Class

Members are available from Defendant’s records.

                             CLASS CLAIM I FOR RELIEF
               Violation of 29 U.S.C. § 1166(a) and 29 C.F.R. § 2590.606-4

       48.      The Plan is a group health plan within the meaning of 29 U.S.C. § 1167(1).

       49.      Defendant is the plan sponsor and plan administrator of the Plan and was

subject to the continuation of coverage and notice requirements of COBRA.

       50.      Plaintiff and the other members of the Class experienced a “qualifying

event” as defined by 29 U.S.C. § 1163, and Defendant was aware that they had experienced

such a qualifying event.

                                              22
     Case 2:20-cv-00749-DLR Document 1 Filed 04/17/20 Page 14 of 16




       51.     On account of such qualifying event, Defendant sent Plaintiff and the Class

Members a COBRA notice.

       52.     The COBRA notice that Defendant sent to Plaintiff and other Class

Members violated 29 U.S.C. § 1166(a) and 29 C.F.R. § 2590.606-4 for the reasons set forth

above (among other reasons).

       53.     These violations were material and willful.

       54.     Defendant knew that its notice was inconsistent with the Secretary of

Labor’s Model Notice and failed to comply with 29 U.S.C. § 1166(a) and 29 C.F.R. §

2590.606-4, but chose to use a non-compliant notice in deliberate or reckless disregard of

the rights of Plaintiff and other Class Members.

                                PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of the Class, pray for relief as

follows:

       a.      Designating Plaintiff’s counsel as counsel for the Class;

       b.      Issuing proper notice to the Class at Defendant’s expense;

       c.      Declaring that the COBRA notice sent by Defendant to Plaintiff and

other Class Members violated 29 U.S.C. § 1166(a) and 29 C.F.R. § 2590.606-4;

       d.      Awarding appropriate equitable relief pursuant to 29 U.S.C. §

1132(a)(3), including but not limited to an order enjoining Defendant from continuing

to use its defective COBRA notice and requiring Defendant to send corrective notices;

       e.      Awarding statutory penalties to the Class pursuant to 29 U.S.C. §

1132(c)(1) and 29 C.F.R. § 2575.502c-1 in the amount of $110 per day for each Class

Member who was sent a defective COBRA notice by Defendant;


                                            22
     Case 2:20-cv-00749-DLR Document 1 Filed 04/17/20 Page 15 of 16




       f.     Awarding attorneys’ fees, costs and expenses to Plaintiff’s counsel as

provided by 29 U.S.C. § 1132(g)(1) and other applicable law; and

       g.     Granting such other and further relief, in law or equity, as this Court

deems appropriate.

       h.     Designating Plaintiff’s counsel as counsel for the Class;

       i.     Issuing proper notice to the Class at Defendant’s expense;

       j.     Declaring that the COBRA notice sent by Defendant to Plaintiff and

other Class Members violated 29 U.S.C. § 1166(a) and 29 C.F.R. § 2590.606-4;

       k.     Awarding appropriate equitable relief pursuant to 29 U.S.C.

              §1132(a)(3), including but not limited to an order enjoining Defendant

              from continuing to use its defective COBRA notice and requiring

              Defendant to send corrective notices;

       l.     Awarding statutory penalties to the Class pursuant to 29 U.S.C. §

              1132(c)(1) and 29 C.F.R. § 2575.502c-1 in the amount of $110 per day

              for each Class Member who was sent a defective COBRA notice by

              Defendant;

       m.     Awarding attorneys’ fees, costs and expenses to Plaintiff’s counsel as

              provided by 29 U.S.C. § 1132(g)(1) and other applicable law; and

       n.     Granting such other and further relief, in law or equity, as this Court

              deems appropriate.

       Dated this 17th day of April, 2020.

                                                   Respectfully submitted,




                                             22
      Case 2:20-cv-00749-DLR Document 1 Filed 04/17/20 Page 16 of 16




                                                    /s/ Andrew Shamis
                                                    Andrew J. Shamis*
                                                    SHAMIS & GENTILE, P.A.
                                                    14 NE First Avenue, Suite 705
                                                    Miami, Florida 33132
                                                    Telephone: 305-479-2299
                                                    Fax: 786-623-0915
                                                    ashamis@shamisgentile.com



                                                    Gary M. Klinger (IL Bar No. 6303726)
                                                    MASON LIETZ & KLINGER, LLP
                                                    227 W. Monroe Street, Suite 2100
                                                    Chicago, Illinois 60630
                                                    Phone: 312.283.3814
                                                    gklinger@masonllp.com

                                                    Rachel Dapeer*
                                                    DAPEER LAW, P.A.
                                                    Florida Bar No. 108039
                                                    300 S. Biscayne Blvd, #2704
                                                    Miami, FL 33131
                                                    Telephone: 305-610-5223
                                                    rachel@dapeer.com

                                                    Scott Edelsberg*
                                                    EDELSBERG LAW, PA
                                                    Florida Bar No. 0100537
                                                    20900 NE 30th Ave, Suite 417
                                                    Aventura, Florida 33180
                                                    Telephone: 305-975-3320
                                                    scott@edelsberglaw.com


                                                    Counsel for Plaintiff
                                                    and the Proposed Class


* Applications for admission pro hac vice to be filed




                                             22
